DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the bearing bush in each case intermeshes in the axial direction in the manner of a labyrinth seal, at least at one of its axial ends, with the adjusting lever connecting flange and/or the valve spindle shoulder by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to the spindle axis” where the language is unclear as it appears to be reciting both cases, and then alternative of said cases.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “in each case at least one sealing web and at least one sealing groove, which intermesh alternately, are formed adjacent to one another on at least one of the end faces of the bearing bush and on the adjusting lever connecting flange and/or the valve spindle shoulder” where this is generally unclear as to how a single web and groove could intermesh alternately. The language seems more suited for claim 6 which appropriately claims at least two sealing arrangements such that they may intermesh alternately. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a1) as being anticipated by DE 102009007364 to Boening.
As to claim 1, Boening discloses an exhaust gas turbine of an exhaust gas turbocharger having a wastegate valve device (Par 0002), the exhaust gas turbine includes: a turbine housing having a housing wall and a bearing bore passing through the housing wall, a bearing bush (16) arranged in the bearing bore of the turbine housing in such a way as to be fixed in a gastight manner (Fig 1), a wastegate valve device having a valve spindle (14,15,20), the valve spindle 
As to claim 4, Jaegle discloses the respective sealing web is formed on an end face of the bearing bush, and the sealing groove, complementary thereto, is formed on the adjusting lever connecting flange or the valve spindle shoulder (as taught for the valve side specifically by Boening Fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5,7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2010075933 to Jaegle in view of DE 102009007364 to Boening and further in view of US Publication 20150125272 to Mack.
As to claim 1, Jaegle discloses An exhaust gas turbine of an exhaust gas turbocharger having a wastegate valve device (Fig 3), the exhaust gas turbine includes: a turbine housing having a housing wall (10) and a bearing bore passing through the housing wall (at 16), a bearing bush arranged in the bearing bore of the turbine housing in such a way as to be fixed in a gastight manner (15, Fig 4), a wastegate valve device having a valve spindle (12), the valve spindle is passed outward from an interior of the turbine housing through the housing wall in an axial direction in the bearing bush and is mounted in the bearing bush so as to be rotatable about its spindle axis (Fig 4), and the valve spindle includes, in the interior of the turbine housing, a valve spindle shoulder (17) and a valve flap 
Jaegle does not expressly disclose the seal is at both ends and is accomplished by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to the spindle axis.
Boening discloses how the valve side of the bushing is a seal accomplished by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to the spindle axis (52, Par 0034).
Mack discloses how the flange side of the bushing is a seal accomplished by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to the spindle axis (Fig 3, alt Fig 4).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Jaegle to include how disclose the seal is at both ends and is accomplished by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to Boening and Mack so as to better restrict the movement of the bushing in the housing in an axial direction while preventing the leakage of blow by air through the valve bushing which would effect system efficiency and degrade the valve causing it to potentially stick.  Further while not expressly claimed a flange similar to that of Mack (6, Fig 3,4) could be used on the level arm to allow the actuator to be positioned as desired.
As to claim 2, Jaegle discloses the bearing bush intermeshes in the axial direction in the manner of a labyrinth seal at its axial end with the adjusting lever connecting flange on the outside of the turbine housing (as taught Mack Claim 1 above) and with the valve spindle shoulder in the interior of the turbine housing (as taught Boening Claim 1 above), in each case by at least one axially extending sealing web and at least one sealing groove, complementary thereto, which are circumferential with respect to the spindle axis.
As to claim 3, Jaegle discloses the radially arranged, mutually opposite surface portions of the sealing webs and of the sealing grooves are designed as bearing surfaces of a radial sliding bearing for the valve spindle (as cited Claim 1 above).
As to claim 4, Jaegle discloses the respective sealing web is formed on an end face of the bearing bush, and the sealing groove, complementary thereto, is formed on the adjusting lever connecting flange or the valve spindle shoulder (as taught for the valve side specifically by Boening Fig 2).
As to claim 5, Jaegle discloses in each case at least one sealing web and at least one sealing groove, which intermesh alternately, are formed adjacent to 
As to claim 7, Jaegle does not expressly disclose a gastight press fit is formed between the bearing bush and the bearing bore in order to fix the bearing bush in the bearing bore of the housing wall of the turbine housing which is taught by Boening (Par 0005) in accordance with the design of Jeagle. At the time of invention, it would have been obvious to one of ordinary skill in the art for Jeagle to be assembled by press fit to allow for a solid well known construction and to seal effectively along the length of the shaft through the bearing allowing a fluid fit.
As to claim 8, Jaegle discloses a spindle sliding bearing is formed between the bearing bush and the valve spindle of the wastegate valve device, at least over one or more partial regions or the full axial extent of the bearing bush (Abs).
As to claim 9, while Jaegle does not expressly disclose wherein the exhaust gas turbine is designed according to claim 1 is in an exhaust gas turbocharger for an internal combustion engine having a radial compressor, a rotor bearing unit and an exhaust gas turbine, these features were well known at the time in the art. This can be seen in Mack (Fig 1) which shows a radial compressor and rotor oil bearing (unlabeled) which were common to turbocharger systems at the time of invention. At the time of invention, it would have been obvious to one of ordinary skill in the art for the modified Jeagle of claim 1 to be in the system as taught by Mack as this would allow for a well known means of recapturing exhaust motive force for compressive use into the engine while allowing the wastegate to be utilized effectively.

Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting any 112 issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746